377 F.2d 552
BERRY BROTHERS BUICK, INC., Appellant,v.GENERAL MOTORS CORPORATION (BUICK MOTOR DIVISION).
No. 16260.
United States Court of Appeals Third Circuit.
Argued March 22, 1967.Decided May 29, 1967.

George Scott Stewart, III, Philadelphia, Pa.  (Gross & Stewart, Philadelphia, Pa., on the brief), for appellant.
W. Bradley Ward, Philadelphia, Pa.  (Thomas B. Rutter, Philadelphia, Pa., Schnader, Harrison, Segal & Lewis, Philadelphia, Pa., on the brief), for appellee.
Before STALEY, Chief Judge, and KALODNER and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
On review of the record we are of the opinion that the District Court did not err in granting summary judgment in favor of the defendant, General Motors Corporation (Buick Motor Division),1 in this action by Berry Brothers Buick, Inc., under the so-called Automobile Dealers' Day in Court Act,2 which was premised on the plaintiff's contention that the defendant did not act in 'good faith', as that term is defined in the statute, in failing to renew its sales agency franchise at the expiration of its term.  See Globe Motors, Inc. v. Studebaker-Packard Corporation, 328 F.2d 645 (3 Cir. 1964); Garvin v. American Motor Sales Corporation, 318 F.2d 518 (3 Cir. 1963).


2
The Order of the District Court will be affirmed.



1
 257 F.Supp. 542 (E.D.Pa.1966)


2
 15 U.S.C.A. 1221-1225